United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF LABOR, OCCUPATIONAL
SAFETY & HEALTH ADMINISTRATION,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-707
Issued: August 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 12, 2007 nonmerit decision denying her request for merit
review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this
nonmerit decision. The last merit decision of record was the Office’s September 13, 2006
decision denying her claim that she sustained physical and emotional conditions in the
performance of duty. Because more than one year has elapsed between the last merit decision
and the filing of this appeal on December 31, 2007, the Board lacks jurisdiction to review the
merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On December 11, 2001 appellant, then a 52-year-old industrial hygienist, filed a claim
alleging that she sustained injury to her neck and back while she was on a mandatory travel
assignment to attend training classes in Washington, DC. She asserted that she was in the
Frances Perkins Building of the Department of Labor on September 11, 2001 and was directed to
leave the building due to the terrorist attack on that date. Regarding the cause of her injury,
appellant stated, “I walked down 5 flights, walked 2.5 hours to my hotel, drove 17 hours to get to
Memphis airport, and waited 9 hours for delayed flight to get home.” She claimed that
employing establishment officials advised her and a coworker to make alternate plans to return
home earlier than originally scheduled and submitted a statement of a coworker which contained
a similar description of the events of September 2001.2
In an October 2, 2003 decision, the Office denied appellant’s claim indicating that she did
not establish any compensable employment factors. The Office stated that appellant deviated
from her travel orders because there was no evidence that she was required to leave the
Washington, DC area or to drive to Memphis. On March 15, 2004 appellant requested
reconsideration of her claim and submitted copies of emails in which two supervisors discussed
her arrangements to return home from Washington, DC.
In a March 29, 2004 decision, the Office denied appellant’s reconsideration request
indicating that the evidence she submitted was cumulative in nature. In an April 1, 2005 order
remanding case, the Board set aside the Office’s March 29, 2004 decision and remanded the case
to the Office for the performance of a merit review of appellant’s claim. The Board found that
the evidence submitted by appellant in connection with her reconsideration request constituted
relevant and pertinent evidence which had not been previously considered by the Office.
In a July 7, 2005 decision, the Office denied appellant’s claim that she sustained physical
and emotional conditions in the performance of duty. It modified its earlier decisions to reflect
that appellant had established employment factors with respect to her efforts to leave
Washington, DC and return home after the terrorist attack of September 11, 2001. The Office
further found, however, that appellant did not submit sufficient medical evidence to establish that
she sustained a physical or emotional condition due to those employment factors.
Appellant submitted evidence in support of her claim and, in a September 13, 2006 merit
decision, the Office denied appellant’s claim on the grounds that she did not submit sufficient
medical evidence to establish that she sustained a physical or emotional condition due to the
accepted events of September 2001.
In a September 10, 2007 letter, appellant requested reconsideration of the Office’s
September 13, 2006 decision and discussed problems she was having in obtaining additional
medical evidence. She submitted bills and other administrative documents concerning her

2

Appellant later claimed that the events of September 2001 also caused her to sustain post-traumatic stress
disorder.

2

medical treatment between 2002 and 2005.3 In an October 12, 2007 decision, the Office denied
appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,4 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.5 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.6 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.7 The Board has held that the submission of evidence or argument which does not address
the particular issue involved does not constitute a basis for reopening a case.8
ANALYSIS
The Office found that appellant had established employment factors with respect to her
efforts to leave Washington, DC and return home after the terrorist attack of September 11, 2001.
The Office further found, however, that appellant did not submit sufficient medical evidence to
establish that she sustained a physical or emotional condition due to these employment factors.
In a September 10, 2007 letter, appellant requested reconsideration of her claim and
discussed problems she was having in obtaining additional medical evidence. She submitted
bills and other administrative documents concerning her medical treatment between 2002 and
2005. The Board finds that the submission of this evidence would not require the Office to
reopen appellant’s claim for merit review because it is not relevant to the main issue of the
present case, i.e., whether appellant submitted sufficient medical evidence to establish that she
sustained a physical or emotional condition due to the accepted events of September 2001.9 The

3

The record contains a statement detailing appellant’s problems at work but it is unclear who produced this
statement.
4

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.606(b)(2).

6

20 C.F.R. § 10.607(a).

7

20 C.F.R. § 10.608(b).

8

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

See supra note 8 and accompanying text.

3

main issue of the primary issue is medical in nature but appellant did not submit any medical
evidence in connection with her September 2007 reconsideration request.10
Appellant has not established that the Office improperly denied her request for further
review of the merits of its September 13, 2006 decision under section 8128(a) of the Act,
because the evidence and argument she submitted did not show that the Office erroneously
applied or interpreted a specific point of law, advance a relevant legal argument not previously
considered by the Office, or constitute relevant and pertinent new evidence not previously
considered by the Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 12, 2007 decision is affirmed.
Issued: August 13, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

The record contains a statement detailing appellant’s problems at work. However, it is unclear who produced
this statement and such factual evidence would not be relevant to the main issue of the present case.

4

